In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated January 28, 1986, which denied its motion to dismiss the complaint pursuant to CPLR 3215 (c).
Ordered that the order is reversed, on the law and the facts, without costs or disbursements, and the motion is granted.
The plaintiff failed to demonstrate the merits of her cause of action and failed to provide a sufficient excuse for not attempting to enter a judgment within one year of the defendant’s default. Therefore, her complaint should be dismissed as abandoned pursuant to CPLR 3215 (c) (see, Monzon v Sony Motor, 115 AD2d 714). Thompson, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.